TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2013



                                     NO. 03-12-00348-CR


                                 Richard Ray Hale, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 DISMISSED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed: it is

ORDERED, ADJUDGED and DECREED by the Court that the appeal be dismissed in

accordance with the opinion of this Court; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs be made; and that this decision be certified

below for observance.